Title: To Thomas Jefferson from Thomas Keene, 23 November 1791
From: Keene, Thomas
To: Jefferson, Thomas



Sir
Richmond Novr. 23rd. 1791

By the direction of Mr. T: M. Randolph I now enclose you the Power of Attorney, which you should have had long since—but the necessity of one witness swearing to the signature, and all living up the Country has delayed the forwarding it untill now.
Please acknowledge the receipt, & believe me to be, with great respect Dear Sir Yr Mt: Obedt. & Obliged Hble Sert:

Thomas Keene  of the house Warington & Keene

